Citation Nr: 1550786	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for residuals of a shrapnel wound. 

3. Entitlement to service connection for a lumbar spine disorder.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, M.G.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

Associated with the claims file is an Official Statement of Service, provided by the Department of the Army, showing that the Veteran had active service from October 1968 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is retained by the RO in Fargo, North Dakota. 

In June 2012, the Appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This case was remanded by the Board in April 2013 for additional development.  It has returned to the Board for adjudication.

In an April 2014 rating decision, the Appeals Management Center granted service connection for PTSD, bilateral hearing loss, and tinnitus.  As this is considered a full grant of benefits as to those matters, they are no longer before the Board.

The issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that the Veteran sustained a shell fragment wound to his right arm during active service.  

2. The Veteran's lumbar spine degenerative changes did not have their onset during his active service, were not caused by his active service, and did not manifest within one year of active service.

3. The Veteran's hypertension did not have its onset during his active service, was not caused by his active service, and did not manifest within one year of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a shrapnel wound have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in May 2008.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records and service personnel records are unavailable.  In June 2008, the National Personnel Records Center (NPRC) advised the RO that the Veteran's records were not located after an extensive and thorough search.  The Veteran was notified of such in an August 2008 letter.  

Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained available service and VA treatment records as well as records provided by the Social Security Administration (SSA).  Also, VA afforded the Veteran relevant examinations and opinions in April 2014. The resulting reports consider the relevant history, address the various theories of entitlement that have been raised, and provide adequate rationales for the conclusions reached.  The Board finds that these examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

These claims were remanded by the Board in April 2013 for additional development, including requesting additional service treatment records, personnel records, SSA records, and VA examinations.  A request for information was made in June 2013 with no results.  SSA records were obtained and associated with the claims file.  Additionally, the VA examinations were performed in April 2014.  The Board finds that there has been substantial compliance with the directives of the April 2013 Board remand.  See Stegall v. West, 11 Vet App 268 (1998).

Discussion of the Veteran's June 2012 videoconference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the nature and etiology of his claimed disabilities.  The history of his treatment was also discussed.

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension (cardiovascular disorders) and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension and arthritis are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A. Residuals of Shrapnel Wound

During the April 2014 VA examination, the examiner diagnosed the Veteran with right upper extremity muscle injury and a scar on the right upper extremity.  

The Veteran's available service treatment records are absent for complaints or treatment for a right arm disability.  Additionally, a May 1972 report of medical examination and a report of medical history indicate that the Veteran's upper extremities and skin were normal at that time. 

During the June 2012 hearing, the Veteran stated that he had 6 pieces of shrapnel removed from his arm after a rocket-propelled grenade hit a rock near him.  He indicated that he has not had trouble with his arm since service but that the scar can be painful. 

During the April 2014 VA examination, the Veteran reported that a rocket-propelled grenade hit a rock close to him and shrapnel flew hitting him in the right upper arm in December 1968.  He stated that he was medevaced to a hospital in Vietnam where he underwent surgery to remove the shrapnel and repair the muscle injury.  He said that he had to have skin grafting from the back of the right arm to the wound on the bicep area.  He said that in May 1970, he underwent additional surgery in Japan to remove remaining pieces of shrapnel. 

The examiner opined that the Veteran's right upper extremity disability less likely than not had its onset during active service or was caused by a disease, injury, or event during his active service.  The rationale was that the service treatment records do not show any evidence of a right upper extremity injury during active service.  

Based on a review of the above, the Board finds that the weight of the probative evidence is against the Veteran's claim for service connection for residuals of a shrapnel wound.  The Veteran's available service treatment records do not show any evidence of treatment or complaints of a right arm disability.  His report of medical history and examination from 1972 indicated that his upper extremities and skin were normal.  Such is of critical import because of the Veteran's report that he sustained his shell fragment wound injury in 1968, which would be supported by the fact that his unit was in Vietnam from 1967 to 1970.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  In other words, the Veteran is competent to state that he was hit with shrapnel in service  because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's report of sustaining a shell fragment would, while competent, is nonetheless not credible.  Significantly, his service treatment records do not include any evidence of reports of injury to the Veteran's arm during service or indicate that he had surgery, reportedly on 2 separate occasions, to remove shrapnel.  Had the Veteran sustained an injury to his right arm that resulted in prolonged hospitalization, multiple surgeries, and a skin graft, there would have been some reference or notation with respect to the injury in the report of examination that was completed four years later (1972).  There should have been some finding with respect to the residual injury or at the very least the existence of the scars he has now.  The absence of such a finding severely undermines the Veteran's current (more recent) report of injury.  Indeed, there is no evidence of treatment for the Veteran's right arm until he made his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

The Board finds that the April 2014 opinion of the VA clinician, who reviewed the claims file and took a history from the Veteran, is the most probative evidence in this case.  The fact that the examiner provided a negative opinion based on the absence of service treatment records is not detrimental to the opinion.   This is because the Veteran's history of injury has been found to lack credibility.  Accordingly, the preponderance of the evidence is against the Veteran's claim and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Lumbar Spine

A review of the available service treatment records does not indicate that the Veteran complained of or sought treatment for back pain.  A May 1972 Report of Medical Examination notes that the Veteran's spine was normal.  Additionally, on the accompanying Report of Medical History, the Veteran indicated that he did not have back trouble of any kind. 

The first evidence of post-service back pain in the claims file is dated in March 2008, after the Veteran was involved in a motor vehicle accident.  The Veteran was afforded an x-ray which was negative. 

During the June 2012 hearing, the Veteran stated that he was wounded in service by a rocket-propelled grenade that hit a rock near him and knocked him backwards.  He said he was treated with pain pills and muscle tranquilizers in service.  He said he's had back pain since service.

During the April 2014 VA examination, the Veteran stated that he injured his back in December 1968 when the rocket-propelled grenade hit a rock close to him and he was knocked backward. He stated he landed on his back on a rock.  The Veteran said that he was seen for back pain and given Motrin but noted that he was not seen again until the 1970s when he was sent to physical therapy and had x-rays done.  The VA examiner opined that the Veteran's current back condition (degenerative changes of the lumbar spine) less likely than not had its onset during active service.  The rationale was that the service treatment records do not show any evidence of a back injury during active service.  Additionally, the first mention of any treatment for a back condition found in his civilian or VA medical records is in 2008 when he was treated for a low back pain secondary to a motor vehicle accident and x-rays were negative.  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for service connection for a chronic low back disability.  The Veteran's available service treatment records do not show any evidence of treatment or complaints of back pain.  Significantly, his report of medical history and examination from 1972 indicated that his spine and back were normal.  The Board also emphasizes that the Veteran maintains that he injured his back in the same incident that resulted in his alleged shell fragment wound of the right arm.  In this regard, as the report of sustaining a shell fragment wound injury has been found to lack credibility, the Veteran's report of injury to his back from that incident also lacks credibility.  The Board simply does not find that there is credible evidence of the injury that resulted in his alleged shell fragment wound, which also supports a finding that any other injury from that incident. 

Further, no clinical evidence of any arthritic disease is demonstrated to have been manifest within one year following his separation from military service in December 1975.  The post-service medical evidence does not indicate any back diagnosis earlier than March 2008, which is well over the one-year presumptive period after his separation from active duty.  The VA medical opinion from April 2014, presented current diagnoses, including degenerative changes of the lumbosacral spine, which the opining physician concluded were not related to the Veteran's military service because there was no evidence of complaints of back pain in service and x-rays of the Veteran's spine in 2008 were negative for abnormalities.  There is simply no factual basis to allow direct or presumptive service connection for a chronic low back disability with active duty.

To the extent that the Veteran presents an account of onset of low back pain during active duty with continuity of low back symptomatology thereafter, for purposes of establishing chronicity with service, the Board finds that the Veteran's account is not credible.  This purported history is contradicted by the contemporaneous and objective medical record, which does not document any complaints of low back pain in service or until over 30 years after service discharge.  

Inasmuch as the Veteran states on his own authority as a medical layperson, bereft of any formal medical training and certification, that his current low back disability is related to his period of active duty, the Board has balanced the lay opinion of the Veteran against the medical opinion of the VA clinician in April 2014, who found no such relationship, and the Board finds that the Veteran's lay opinion is the less probative by far.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between his low back symptoms with a diagnosis of lumbosacral degenerative changes, first clinically demonstrated over one year after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the April 2014 opinion of the VA clinician, who possesses the specialized education and training, is more probative and persuasive of this issue.  Therefore, the Board finds that the April 2014 opinion of the VA clinician outweighs the lay opinion of the Veteran.

In view of the foregoing discussion, the Board finds that the objective clinical evidence presents no basis to allow the Veteran's claim for service connection for a lumbar spine disorder, to include lumbar degenerative changes.  Accordingly, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Hypertension

During the April 2014 VA examination, the examiner noted that the Veteran has a current diagnosis of hypertension.  The first evidence of hypertension in the Veteran's post-service treatment records is from April 2007, over 30 years after service discharge. 

The Veteran's available service treatment records are absent of complaints or treatment for hypertension.  Only one blood pressure reading is noted in the service treatment records, 128/78 documented in March 1971.  Additionally, the Veteran does not contend that the onset of his hypertension was during service.  Rather, during the April 2014 VA examination, the Veteran reported that he was diagnosed about 20 years prior during an examination.  He indicated that he had borderline elevated blood pressures and was instructed to watch his diet and increase his exercise.  

During the June 2012 hearing, the Veteran reported that he was diagnosed with hypertension in the 1990s.  He stated that a medical professional never related his hypertension to service. 

The April 2014 examiner opined that the Veteran's hypertension less likely than not had its onset during or was caused by his active service.  The rationale was based on a review of the Veteran's service treatment records, which were absent of evidence that the Veteran had hypertension at that time, and post-service treatment records which did not show a diagnosis until 2007.  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for service connection for a hypertension.  The Veteran's available service treatment records do not show any evidence of treatment or complaints of hypertension.  Significantly, the Veteran does not report being diagnosed with hypertension until the 1990s, or 30 years after service discharge.  

Additionally, no clinical evidence of any hypertension is demonstrated to have been manifest within one year following his separation from military service in December 1975.  The post-service medical evidence does not indicate any back diagnosis earlier than April 2007.  The April 2014 opining physician concluded that the Veteran's hypertension was not related to his military service based on a review of the record and a history as provided by the Veteran.  There is simply no factual basis to allow direct or presumptive service connection for hypertension with active duty.  Further, although not specifically alleged, the Board notes that there is no presumption of service connection for hypertension based on herbicide exposure.  There is also no competent medical evidence linking the Veteran's presumed exposure to herbicides (based on his in-country service in Vietnam) to his hypertension.

Inasmuch as the Veteran states on his own authority as a medical layperson, bereft of any formal medical training and certification, that his current hypertension is related to his period of active duty, the Board has balanced the lay opinion of the Veteran against the medical opinion of the VA clinician in April 2014, who found no such relationship, and the Board finds that the Veteran's lay opinion is the less probative by far.  Specifically, as noted above, the Veteran has not shown that he has specialized knowledge to comment on the diagnosis and etiology of a cardiac condition.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the April 2014 opinion of the VA clinician, who possesses the specialized education and training, is more probative and persuasive of this issue.  Therefore, the Board finds that the April 2014 opinion of the VA clinician outweighs the lay opinion of the Veteran.

In view of the foregoing discussion, the Board finds that the objective clinical evidence presents no basis to allow the Veteran's claim for service connection for a hypertension.  Accordingly, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a shrapnel wound is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for hypertension is denied. 


REMAND

In an April 2014 rating decision, the Appeals Management Center granted service connection for posttraumatic stress disorder and assigned an initial 30 percent rating.  In a Notice of Disagreement received in May 2014, the Veteran disagreed with the rating assigned and indicated that his symptoms "more clearly relates to an evaluation rated at 50 percent disabling."  

Where the claimant files a timely notice of disagreement with a decision of the AOJ, and such agency does not resolve the disagreement, it shall furnish the claimant with a statement of the case (SOC).  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.29, 19.30 (2015).

As the Board has determined that the Veteran timely initiated an appeal of the assigned initial rating for PTSD, the AOJ has not yet addressed the disagreement, and the appeal has not been resolved, a remand is necessary so that VA can provide him with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran an SOC in response to his May 2014 notice of disagreement with the AMC's April 2014 initial rating of the Veteran's service-connected PTSD.  Inform the Veteran and his representative that a substantive appeal must be submitted to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


